Per. Curiam,
The appellant has not printed his declaration as required by the rule of court. There is nothing, therefore, in the paper book which enables us to gather with certainty the cause of action. Both of the assignments of error refer to the declaration and it is impossible to rule them accurately without an examination of it. We would be justified in affirming the judgment for this reason alone. We infer, however, from the bill of ex*205ceptions, that the court below granted the nonsuit on the ground that the plaintiff had not produced any evidence' to sustain his allegation that there had been a sale of the business of the firm which had made the contract. There is certainly nothing in the evidence to show there had been such a sale within the meaning of said contract.
Judgment affirmed.